Citation Nr: 1454926	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  08-34 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a separate compensable disability rating for diabetic retinopathy for the period prior to June 18, 2014, and a disability rating in excess of 10 percent for the period thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from March 1968 to April 1972

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran initially applied for entitlement to service connection for diabetes mellitus type II in September 2006.  In the August 2007 rating decision on appeal, entitlement to service-connection was granted and a 20 percent disability rating was assigned, with an effective date of September 2006 (the date of the Veteran's claim).  The Veteran subsequently appealed the assigned rating.  In May 2014, the Board denied the Veteran's claim for an initial disability rating in excess of 20 percent for service-connected diabetes mellitus type II, but remanded the issue of entitlement to a separate compensable rating for diabetic retinopathy.  Subsequently, in a September 2014 rating decision, entitlement to a separate compensable rating for diabetic retinopathy was granted and a 10 percent disability rating was assigned, with an effective date of June 18, 2014.  While the Veteran did not appeal the diabetic retinopathy disability rating, that claim arose out of the original appeal of the August 2007 rating decision.  Therefore, it remains in appellate status.  Furthermore, as the assigned 10 percent is less than the maximum allowable rating, the grant of the separate rating does not abrogate the appeal.

While the Veteran previously requested a BVA hearing, he withdrew this request in February 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

As noted above, the Veteran originally applied for entitlement to service-connection for diabetes mellitus type II in September 2006 and was granted entitlement to service-connection with an effective date in September 2006.  A separate compensable rating for diabetic retinopathy was assigned in a September 2014 rating decision under Diagnostic Code 6006-6008.  

While the Veteran's appeal has been pending, the Rating Schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-02 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after December 10, 2008.  In the September 2014 rating decision and September 2014 Supplemental Statement of the Case (SSOC), the AOJ discussed the new criteria (in effect from December 10, 2008), but did not discuss the old criteria (in effect prior to December 10, 2008).  As this appeal arises out of the Veteran's initial disability rating for service-connected diabetes mellitus type II, which the Veteran initially filed a claim for in September 2006, the old criteria are also applicable.  As such, remand is required for the AOJ to initially consider the old criteria.        

In addition, the Veteran was afforded a VA examination in June 2014.  Of record is a chart showing the results of a June 2014 visual field test.  This chart, however, is not accompanied by numerical interpretations, which is necessary to evaluate the Veteran's diabetic retinopathy.  As the Veteran's claim is already being remanded, an addendum VA opinion must be obtained that provides numerical interpretation of the visual field test.    

Also, all outstanding VA treatment records must be obtained.  Specifically, of record are VA treatment records dating from August 2001 to November 2009.  The September 2014 rating decision and September 2014 SSOC, however, listed under the evidence section VA treatment records from August 2001 to September 2014.  As such, these outstanding records must be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  Specifically, while the September 2014 rating decision and September 2014 SSOC listed under the evidence section VA treatment records dating to September 2014, the most recent VA treatment records currently of record date to November 2009.  

2.  Obtain an addendum VA opinion from a qualified medical professional that provides numerical interpretation of the June 2014 chart containing visual field test results.  

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority, to include the Rating Schedule for evaluating disabilities of the eyes in effect prior to December 10, 2008 (the old criteria). 

If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



